 1    ILENE J. LASHINSKY (#003073)
      United States Trustee
 2    District of Arizona
 3    RENEE SANDLER SHAMBLIN (#017473)
      Trial Attorney
 4    230 N. First Ave., Suite 204
      Phoenix, Arizona 85003-1706
 5    Phone: (602) 682-2616
      Email: Renee.s.Shamblin@usdoj.gov
 6
                                IN THE UNITED STATES BANKRUPTCY COURT
 7
                                         FOR THE DISTRICT OF ARIZONA
 8
                                                             In Proceedings under Chapter 11
 9     In re:
                                                             Case No. 2:19-BK-02843-SHG
10     J. LEVINE AUCTION & APPRAISAL LLC,
                                                              MOTION FOR EXPEDITED HEARING ON
11                                                            UNITED STATES TRUSTEE’S
                               Debtor.                        EMERGENCY MOTION TO APPOINT
12                                                            CHAPTER 11 TRUSTEE; OR
                                                              ALTERNATIVELY, TO CONVERT CASE
13                                                            TO CHAPTER 7
14
15
                Pursuant to Local Rule 9013-1(h), the United States Trustee for the District of Arizona (“UST”)
16
      by and through the undersigned attorney and in accordance with the administrative duties set forth in 28
17
      U.S.C. § 586(a), hereby respectfully moves this Court for expedited consideration of the “Emergency
18
19    Motion to Appoint Chapter 11 Trustee; or Alternatively, to Convert Case to Chapter 7,” filed with the

20    Court on June 12, 2019 (the “Motion”). As set forth in the Motion, there are serious concerns about the

21    ability of current management to continue in possession of the Debtor.
22              WHEREFORE, the UST respectfully requests this Court set a hearing on the Motion on an
23
      expedited basis, to occur as soon as reasonably practical as determined by the Court, on any day but
24
      June 21, June 24, or June 25, 2019.
25
26
27
28


     Case 2:19-bk-02843-SHG           Doc 133 Filed 06/12/19 Entered 06/12/19 15:50:20              Desc
                                       Main Document    Page 1 of 2
 1           RESPECTFULLY SUBMITTED this 12th day of June, 2019.
 2
 3                                                          ILENE J. LASHINSKY
                                                            United States Trustee
 4                                                          District of Arizona

 5                                                          /s/ RSS (#017473)
                                                            RENEE SANDLER SHAMBLIN
 6                                                          Trial Attorney
 7
 8    Copy of the foregoing served
      via electronic mail this 12th day of June, 2019 to:
 9
      Wesley D. Ray
10    Michael Galen
11    Sacks Tierney, P.A.
      4250 N. Drinkwater Blvd., 4th Floor
12    Scottsdale, AZ 85251-3693
      Email: Wesley.Ray@sackstierney.com
13           Michael.Galen@sackstierney.com
      Counsel for the Debtor
14
15
      /s/ Christopher Stewart
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case 2:19-bk-02843-SHG                         -2-
                                     Doc 133 Filed 06/12/19  Entered 06/12/19 15:50:20   Desc
                                      Main Document    Page 2 of 2
